Title: To Thomas Jefferson from Andrew Rounsavell, 24 March 1801
From: Rounsavell, Andrew
To: Jefferson, Thomas



washington march 24

Sir I Rec:d your note of the 23d and am Sincerely Sorry, and am Sencible of the improiety of trobeling you in the Station you are now in: with any thing that Requires So much Study
as I Said in my letter I had Some Doubts: I must now do my Self the justice to Say I have none: and am happy to State that I have fell uppon a Cheap plan: and an old aquaintance both able and willing to assist me in trying the experiment: and in Looking over the the city have found a Spring form:d by nature to try the experiment  and if you give or procure me the promition to put my plan into Execution: I mean to make the experiment in the month of may when the watters are Reduc:d to their natulal Strength Should you not See me untill I leave this place wich I Shall do this Day a note Directed to me: and to the care of Robt young Eqr. in allexandria Can not fail being Rec:d by me
I mean a letter of permition wich if not got here I shall elswhere Seek
yours

Anw: Rounsavell

